t c memo united_states tax_court gregory q teeters petitioner v commissioner of internal revenue respondent docket no filed date gregory q teeters pro_se john m wall for respondent memorandum opinion halpern judge respondent determined deficiencies in and additions to petitioner’s federal_income_tax for and unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue we round all dollar amounts to the nearest dollar the amounts respondent determined are as follows deficiency sec_6651 additions to tax sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure sec_6651 dollar_figure big_number big_number year at trial petitioner conceded the deficiencies the result of unreported income and the additions to tax under sec_6651 and sec_6654 in section i of this report we shall discuss the effect of petitioner’s denial on brief that he had any unreported income we need decide only whether petitioner is liable for the additions to tax under sec_6651 for the fraudulent_failure_to_file tax returns for the years in issue we find that he is liable for those additions background some facts are stipulated and are so found the three stipulations of facts with accompanying exhibits are incorporated herein by this reference when he filed the petition petitioner lived in california in all years in issue petitioner worked for golden gate bridge highway and transportation district golden gate in he also worked for mv transportation inc mv transportation and urban park concessionaires urban park 1in the alternative respondent argues that petitioner is liable for additions to tax under sec_6651 for failure_to_file tax returns because we find petitioner liable for the additions under sec_6651 we need not address that issue - - petitioner submitted forms w-4 employee’s withholding allowance certificate to golden gate mv transportation and urban park reporting that he was exempt from withholding for because he expected to have no federal tax_liability for and had a right to a refund of all federal_income_tax withheld for because he had no federal tax_liability for golden gate issued petitioner a form_w-2 wage and tax statement reporting that for golden gate paid petitioner dollar_figure and did not withhold any federal_income_tax from that amount petitioner also received wages of dollar_figure and dollar_figure from mv transportation and urban park respectively petitioner submitted a form_w-4 to golden gate reporting that he was exempt from withholding for because he expected to have no federal tax_liability for and had a right to a refund of all federal_income_tax withheld for because he had no federal tax_liability for golden gate issued petitioner a form_w-2 reporting that for golden gate paid petitioner dollar_figure and did not withhold any federal_income_tax from that amount - - petitioner submitted a form_w-4 to golden gate reporting that he was exempt from withholding for because he expected to have no federal tax_liability for and had a right to a refund of all federal_income_tax withheld for because he had no federal tax_liability for golden gate issued petitioner a form_w-2 reporting that for golden gate paid petitioner dollar_figure and withheld federal_income_tax of dollar_figure from that amount golden gate withheld federal_income_tax from petitioner’s wages because in the fall of respondent had directed golden gate to disregard petitioner’s forms w-4 and to withhold at the highest_rate in response in october petitioner submitted to golden gate a sworn affidavit stating that golden gate would ‘not be required to deduct and withhold any tax’ from his wages if he provided golden gate with the certified statement contained in this affidavit when golden gate refused to stop withholding petitioner submitted a new form_w-4 signed and dated date not reporting that he was exempt but rather claiming withholding_allowances petitioner was not entitled to allowances petitioner’s tax returns in date respondent mailed petitioner two letters requesting that petitioner file hi sec_2002 and federal_income_tax returns on date respondent received petitioner’s form_1040 u s individual_income_tax_return for signed and dated date the return on that return petitioner reported dollar_figure of interest_income dollar_figure of taxable refunds and zero wages that return also reported zero federal_income_tax withheld and zero total federal_income_tax petitioner attached to the return three forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc for golden gate mv transportation and urban park each signed and dated date those forms all listed zero wages on each form_4852 petitioner stated that although he had requested a form w- 2c statement of corrected income and tax amounts the company refuses to issue forms correctly listing payments of ‘wages’ as defined in sections a and a for fear of irs retaliation the amounts listed as withheld on the form_w-2 it submitted are correct however respondent did not file the return and did not accept it as a valid_return on date respondent received petitioner’s form_1040 for signed and dated date the return on that return petitioner reported dollar_figure of interest 2petitioner incorrectly reported dividend income as a taxable refund the mistake was most likely inadvertent on form_1040 a taxpayer reports ordinary dividends and taxable refunds on consecutive lines income dollar_figure of dividend income dollar_figure of unemployment_compensation and zero wages that return also reported zero federal_income_tax withheld zero total federal_income_tax dollar_figure of social_security_tax withheld and a claimed refund of dollar_figure petitioner attached to the return a form_4852 for golden gate listing zero wages signed and dated date that form_4852 had the same statement regarding ‘wages’ as the forms attached to the return respondent did not file the return and did not accept it as a valid_return on date respondent mailed a letter to petitioner regarding the and returns in part that letter stated we have determined that the information you sent is frivolous and your position has no basis in law if you intend to persist in making such arguments we encourage you to seek advice from a reputable tax practitioner or attorney on date petitioner replied to respondent’s letter petitioner’s letter stated you do not claim that my returns for and are frivolous you state that the information i sent is frivolous i have no contradictory information in the above returns which is my testimony signed under penalties of perjury and to the best of my knowledge and belief is true correct and complete i did not claim that income is exempt from tax nor that wages are not income what i reported was that as a private sector worker some of my pay was not wages as defined in sec_3401 and sec_3121 also that i was not an employee as defined in sec_3401 on date respondent received petitioner’s form_1040 for signed and dated date the return on that return petitioner reported dollar_figure of interest_income dollar_figure of capital_gain and zero wages that return also reported zero total federal_income_tax dollar_figure of federal_income_tax withheld dollar_figure of social_security_tax withheld and a claimed refund of dollar_figure petitioner attached to the return a form_4852 for golden gate listing zero wages signed and dated date that form_4852 had the same statement regarding ‘wages’ as the forms attached to the and returns respondent did not file the return and did not accept it as a valid_return on date respondent mailed a letter to petitioner with respect to his return in substance that letter was identical to the letter respondent sent petitioner regarding the and returns on date petitioner replied to respondent’s letter about his return the letter titled an affidavit stated from to i have not been an employee as defined in sec_3401 who earned wages as defined in sec_3401 that were paid to me by an employer as defined in sec_3401 i have not been in a trade_or_business as defined in sec_7701 i have not been in the employment as defined in sec_3121 of an american_employer as defined in sec_3121 and have not earned wages as defined in sec_3121 therefrom i petitioner’s concession discussion at trial petitioner conceded the deficiencies and the additions to tax under sec_6651 and sec_6654 for all years on brief however petitioner states that he did not concede that he had unreported income in and petitioner however cannot disavow his concession at trial see 83_tc_381 a concession in open court is the equivalent of a stipulation affd 823_f2d_1310 9th cir moreover even if we allowed petitioner to disavow his concession he would still not prevail nowhere does petitioner argue about facts nowhere does he deny that his employers paid him for his services rather petitioner relies on legal arguments to show that the money he received from his employers did not constitute taxable_income because his arguments which we discuss below are frivolous petitioner would not prevail even had he challenged the deficiencies ii fraudulent_failure_to_file a introduction sec_6651 provides an addition_to_tax of up to percent of the amount_required_to_be_shown_as_tax on an unfiled return if the failure_to_file the return was fraudulent petitioner stipulated that he failed to file timely returns and that the returns he did file were invalid respondent bears the burden of proving fraud and he must carry that burden by clear_and_convincing evidence see sec_7454 fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 102_tc_632 we find that respondent has carried his burden therefore petitioner is liable for the sec_6651 additions b evidence of fraud when a taxpayer’s failure_to_file tax returns is predicated on frivolous arguments and when the commissioner has shown substantial amounts of unreported income on which withholding has been reduced or prevented by the submission of false forms w-4 we have repeatedly held that fraud has been established by clear_and_convincing evidence see clayton v commissioner supra pincite the court considers the same elements to determine the fraudulent_failure_to_file addition under sec_6651 as the court did to determine the fraud_penalty under former sec_6653 present sec_6663 84_tc_405 determining fraud_penalty under former sec_6653 failure to report substantial income the record reflects that petitioner failed to report substantial income--ie all his wages--during the years in issue indeed petitioner does not deny that he failed to report substantial remuneration for his services he denies only that he received income from wages submission of false forms w-4 in all years in issue petitioner filed forms w-4 claiming that he was exempt from federal_income_tax and in petitioner filed a form_w-4 claiming withholding_allowances when he knew he was not so entitled notwithstanding petitioner’s purported belief that he is exempt from tax filing false forms w-4 is inexcusable see 80_tc_1111 petitioner effectively conceded that the form_w-4 claiming withholding_allowances was fraudulent the other forms w-4 were fraudulent because petitioner relied on frivolous arguments in claiming to be exempt from federal_income_tax see id filing false certificates claiming an excessive number of exemptions or claiming that the taxpayer is exempt from income_tax is evidence of fraud assertion of frivolous arguments to support his objection to the deficiencies and additions to tax petitioner relies predominantly on a single frivolous legal argument viz that he did not receive wages under sec_3401 petitioner is wrong the companies that issued him forms w-2 were his employers under sec_3401 and he was their employee under sec_3401 thus the remuneration those companies paid him for his services was wages under sec_3401 those provisions are clear on their face see eg 754_f2d_747 7th cir the argument that under sec_3401 the category of ‘employee’ does not include privately employed wage earners is a preposterous reading of the statute moreover petitioner received several letters from respondent explaining that his position was frivolous and suggesting that he seek advice at trial although petitioner acknowledged that seeking advice would have been reasonable he conceded that he did not do so instead petitioner persisted in advancing the same frivolous argument we find that petitioner did not have a good_faith misunderstanding of the law petitioner timely filed federal_income_tax returns for and petitioner knew of his legal duty and sought to avoid it petitioner has no defense to the fraud additions see 99_tc_202 c conclusion we find that respondent has established fraud for all the years in issue by clear_and_convincing evidence petitioner is liable for the fraudulent_failure_to_file addition under sec_6651 for and iii conclusion petitioner is liable for the deficiencies and additions to tax that respondent determined decision will be entered for respondent
